Exhibit 99.1 Investor Presentation August 2010 China XD Plastics Company Ltd. 2 This presentation contains statements that constitute "forward looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995, which statements reflect the beliefs and expectations of China XD Plastics Company Limited (“China XD”) about the future, such as China XD’s anticipated growth strategies, future business development, ability to attract and retain new clients, ability to develop new products, and ability to expand to other related industries or markets in other geographical locations. These forward-looking statements are based on a number of assumptions about China XD’s operations, and are subject to risks, uncertainties and other important factors, many of which are beyond China XD’s control, and, accordingly, actual results may differ materially from the results discussed in these forward-looking statements. China XD has no obligation and does not undertake to revise forward-looking statements to reflect future events or circumstances. Safe Harbor Statement Safe Harbor Statement 3 Fully Diluted Shares Outstanding 44 .6 Million TTM EPS** TTM Revenues* $189 Million $293 Million Stock Price (as of 08/06/2010) Exchange / Ticker Nasdaq / CXDC Market Capitalization Capital Markets Summary Capital Markets Summary * TTM Revenue and Net Income as of June 30, 2010 **Net Income excludes non-cash and non-recurring expenses related to stock or option compensation TTM Net Income* $32 Million Who We Are Who We Are Oil Refineries Plastic Resin Suppliers Modified Plastics Manufacturers Plastic Parts Manufacturers End Users 90% 10% Advantages of Modified Plastics over Metals for Use in Cars ØMuch lighter - reduces parts weight by 30%-50% ØLower cost - 40% less expensive for each part ØEasy to process - easy to mold and design due to flexibility ØFuel efficiency - 10% weight reduction results in 6%-8% fuel savings ØEnvironmentally friendly - less emissions and easily recyclable Corporate Overview Corporate Overview A Leading Manufacturer of Automotive Modified Plastic in China >China’s largest manufacturer of automotive modified plastic >Among the largest number of product certifications by automakers in China with 159 certifications Market Position >Facilities in Harbin, China >Annual production capacity of 100,000 MT with 31 production lines as of Mar. 31, 2010 >Sales volume of 29,000 MT in 2Q 2010 >396 employees with 77 R&D professionals Operation >Broad base of end users in China incl. China FAW (China’s largest auto maker), Volkswagen, GM, etc. >Established agency distribution model covering Northeast, North and East China Customers (1) Non GAAP Recurring Net Income is adjusted by excluding dividend to series C preferred stockholders, non-cash stock compensation and changes in fair value of warrants and embedded derivatives >Harbin Xinda Nylon Factory, the former affiliate, founded in 1985 >Listed on Nasdaq in 2009 History Key Financials Revenue Non GAAP Recurring Net income (1) US$ Million US$ Million 6 Long-Term Relationships with Reputable Customers Leading Position in a Large and Fast-Growing Market Established Distribution Model with Broad Coverage High Quality Products with Lower Costs Strong Customer-Oriented R&D Capabilities Seasoned Management Team with Strong Market Knowledge Investment Highlights Investment Highlights Proven Track Record of Revenue Growth and Profitability Growth of Automobile Production Volume million Cutting sales tax on cars with an engine size under 1.6L “Vehicles to the Countryside” program Favorable Automobile Policies in China Modified Plastic per Vehicle Trend Favorable Modified Plastic Policies in China kg 9 Our Leading Market Position Our Leading Market Position ØChina’s largest manufacturer of automotive modified plastic in terms of sales volume and production capacity §Sales volume - 74,000 MT in 2009 §Annual production capacity - 100,000 MT as of March 31, 2010 Ø159 product certifications - among the largest number of certifications by domestic automakers in China Growth of our Production Capacity Increase in our Certifications Auto Modified Plastics Market Share Source: Company annual reports, Company research 2009 Sales Volume: 1.24 million MT ‘000 MT Advantages over International Competitors Advantages over Local Competitors Product Quality Customization Cost-Efficiency Brand Recognition International Competitors Local Competitors R&D ØCustomized products for Chinese clients ØCloser to China’s largest automobile center ØIn-depth local knowledge and relationships ØLower price (15%-30% less) with competitive product performance ØChina-based R&D efforts ØStrong Chinese government support ØEconomy of scale and significant order volumes ØLarge inventory of certifications ØLong-standing customer relationships with solid reputation ØHigher product quality with competitive cost structure ØTop class research platform and proprietary formulas Local Market Knowledge Competitive Advantages Competitive Advantages Economy of Scale Strict Certification Process ØNew certification is needed for each model even for the same product ØLengthy process to obtain standard certificate and product certificate (1.5-2 years) ØCertification process includes material test, auto part test, five-car and 50-car road tests ØLargest production capacity with significant orders volume ØIntensive CAPEX requirement ØLong investment payback period for new entrants Customer Loyalty ØLong-standing customer relationship ØHigh cost for customers to switch suppliers ØCharacteristics and formula of modified plastics usually customized ØConsistent aftermarket services Unique Business Model with High Barriers to Entry Unique Business Model with High Barriers to Entry Strong R&D / Qualification ØProduct formula is the key which requires in- depth research & development ØNew products require lengthy and extensive testing ØQualification certificates needed, e.g.
